Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-42, 45-50, 53, 54, 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,500,174) in view of the teaching of Randolph et al (5,775,327).
	Maguire et al discloses a system for positioning a medical device within a coronary sinus or a branch vein thereof (Figures 13A and 13B, for example) comprising a substantially straight sheath (1301) comprising a central lumen and a shaft section.  A balloon catheter (1330,1370 – Figure 13A) is adapted to be inserted in the central lumen of the sheath (as shown in Figure 13A), and a steerable catheter (guidewire 1302) is inserted within an inner lumen of the balloon catheter to locate the balloon 
	Randolph et al disclose an analogous system that includes a sheath (10) for guiding a device to a coronary sinus.  In particular, the sheath is a substantially straight, slittable sheath comprising a central lumen (14) and a distal section (18) that is softer than a shaft section (17).  See, for example, column 2, lines 6-19.  Randolph et al also disclose providing a braid (61) for added strength/torqueability to the sheath.  It is noted that any sheath may be deemed “slittable”, and that there is no specific structural limitation defining the characteristics of a slittable sheath.
	To have provided the Maguire et al sheath with a varying rigidity along its length to enhance maneuverability of the sheath in tissue and a braided section to improve strength along a section of the sheath would have been an obvious design consideration for one of ordinary skill in the art since Randolph et al disclose such properties for a sheath in an analogous medical system for implanting medical devices within a coronary sinus.
	Regarding claim 39, Maguire et al provide a balloon comprising an inflation lumen and an occlusion balloon coupled to the lumen (Figures 13A and 13B, for example).  Regarding claims 40-42, Maguire et al disclose a range of diameters for the balloon catheter in the same range claimed by applicant.  See, for example, column 24, lines 13-30.  Regarding claim 46-50, the specific dimensions are deemed to be well within the purview of the skilled artisan, and there is no criticality for the dimensions offered in applicant’s specification.  

	As addressed previously, Randolph et al disclose an analogous system that includes a sheath (10) for guiding a device to a coronary sinus.  In particular, the sheath is a substantially straight, slittable sheath comprising a central lumen (14) and a distal section (18) that is softer than a shaft section (17).  See, for example, column 2, lines 6-19.  Randolph et al also disclose providing a braid (61) for added strength/torqueability to the sheath.  It is noted that any sheath may be deemed “slittable”, and that there is no specific structural limitation defining the characteristics of a slittable sheath.
	To have provided the Maguire et al sheath with a varying rigidity along its length to enhance maneuverability of the sheath in tissue and a braided section to improve strength along a section of the sheath would have been an obvious design consideration for one of ordinary skill in the art since Randolph et al disclose such properties for a sheath in an analogous medical system for implanting medical devices within a coronary sinus.

.

Claims 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,500,174) in view of the teaching of Randolph et al (5,775,327) and further in view of the teaching of Swanson (5,605,543).
The combination of the Randolph et al teaching with the Maguire et al device has been addressed previously.  Maguire et al fails to expressly disclose a distal tip of the balloon catheter having a flexible, polymeric tip.  
Swanson discloses a balloon catheter for a similar procedure, and specifically discloses a flexible, polymeric tip (50) to avoid the chances of vascular trauma (col. 3, lines 34-45).  
To have provided the Maguire et al system, as modified by the teaching of Randolph et al, with a flexible, polymeric tip on the balloon catheter to avoid tissue trauma during insertion would have been an obvious modification for one of ordinary skill in the art given the teaching of Swanson.
.

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maguire et al (6,500,174) in view of the teaching of Randolph et al (5,775,327) and further in view of the teaching of Clemens et al (6,510,348).
	Maguire et al fail to expressly disclose performing a venogram to ensure the device is being properly located at a desire tissue site.  Clemens et al disclose a similar balloon catheter device for similar procedures, and specifically teach that it is known to perform a venogram to determine the appropriate path for providing the catheter to a desired tissue site (col. 5, lines 24-30).
	To have provided the step of performing a venogram with the Maguire et al system, as modified by the teaching of Randolph et al, to ensure providing the device along the proper pathway to the desired tissue site would have been an obvious consideration for one of ordinary skill in the art in view of the teaching of Clemens et al.
Allowable Subject Matter
Claims 51 and 52 are allowable over the prior art of record.  The prior art fails to disclose a sheath having the specific braid structure along the shaft in combination with a balloon catheter and steerable catheter as fairly set forth in these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seraj et al (6,743,227), Mirarchi et al (5,562,619) and Buchbinder .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 12, 2021